PER CURIAM.
We reverse the summary judgment entered in favor of Defendant, Heil-Quaker Corporation, and against Plaintiff, Orlando Manso, because there is a genuine issue of material fact which precludes summary judgment, as a matter of law. The issue is whether the air conditioning unit, manufactured by Heil-Quaker Corporation, was defective causing Manso’s damages. See Cassisi v. Maytag Company, 396 So.2d 1140 (Fla. 1st DCA 1981).
*29REVERSED AND REMANDED for further proceedings consistent herewith.
WALDEN, GUNTHER and GARRETT, JJ., concur.